DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-6, 8, 9, 11-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0100810 to Nielsen (Nielsen).
Claim 1
With regard to temporarily changing a fed-in power of a respective frequency mode of each wind power installation of the plurality of wind power installations based on the grid frequency when the frequency event occurs, Nielsen teaches a test sequence that changes the frequency of power installations including wind turbines in 
Claim 2
Nielsen teaches storing, by each wind power installation of the plurality of wind power installations, the respective test frequency function; and wherein the respective frequency mode is an underlying mode in which both the wind power generated from the wind and the electrical power generated from rotational energy of the rotor are fed into the electrical supply grid when an underfrequency event occurs (par. 38).
Claim 3
Nielsen teaches storing, by each wind power installation of the plurality of wind power installations, a plurality of test frequency functions that are different from each other and that correspond to test frequency functions of other wind power installations of the plurality of wind power installations (pars. 41, 42).  Nielsen teaches selecting, in the farm test mode, one test frequency function from the plurality of frequency functions, wherein the same test frequency function is selected in each wind power installation of the plurality of wind power installations (par. 42).
Claim 4
Nielsen teaches staring the test in the farm test mode, by at least: transmitting a selection signal to each wind power installation of the plurality of wind power installations for selecting the respective test frequency function (par. 38).  Nielsen teaches transmitting a trigger command synchronously transmitted to each wind power installation of the plurality of wind power installations for synchronously triggering tripping the respective frequency mode of each wind power installation (par. 38).
Claim 5
Nielsen teaches that each respective test frequency function specifies a respective frequency profile over a predeterminable profile duration (pars. 38, 39, Table).  Nielsen teaches that each wind power installation of the plurality of wind power installations in the respective frequency mode, generates a change in power depending on a frequency, wherein the respective frequency profile of the respective test frequency function is used for testing the respective frequency mode (par. 38).  Nielsen teaches that each wind power installation of the plurality of wind power installations in a 
Claim 6
Nielsen teaches setting an amplitude factor to set an amplitude of the respective test frequency function or of the respective frequency, wherein in the farm test mode, amplitude factors of the plurality of wind power installations are set to identical values (pars. 39-41: the frequency response function would have an amplitude).
Claim 8
Nielsen teaches that a central farm controller is provided for controlling the wind farm, and the central farm controller synchronously transmits a start signal to the plurality of wind power installations to trigger the farm test mode (Fig. 1, injection unit 21; par. 38).
Claim 9
With regard to temporarily changing a respective fed-in power of a respective frequency mode of each wind power installation of the plurality of wind power installations based on the grid frequency when the frequency event occurs, Nielsen teaches a test sequence that changes the frequency of power installations including wind turbines in response to a frequency event and includes a set of regional or national profiles (pars. 38, 39).  With regard to changing the respective frequency mode of each wind power installation of the plurality of wind power installations in a farm test mode for testing the behavior of the wind farm in the frequency even, Nielsen teaches that the test sequence comprises frequency pairs that are sent to each node including the wind 
Claim 11
Nielsen teaches transmitting, by a central farm controller, the test frequency profile to the plurality of wind power installations; and specifying, by the central farm controller, the test frequency profile to match the test frequency profile to profiles of the grid frequency to be tested (pars. 37, 38).
Claim 12
Nielsen teaches configuring the test frequency profile based on a resulting behavior of the plurality wind power installations during the farm test mode (par. 37).  Nielsen teaches changing the test frequency profile based on a sum of additional electrical power fed into the electrical supply grid from the rotational energy of the rotor (par. 38).
Claim 13
With regard to a plurality of wind power installations, each wind power installation of the plurality of wind power installations including: a rotor with one or more rotor 
Claim 15
With regard to a rotor having one or more rotor blades to generate wind power from wind and to feed the wind power into an electrical supply grid, wherein the electrical supply grid has a grid voltage and a grid frequency, and the wind power installation has a frequency mode, which temporarily changes the fed-in power based on the grid frequency when a frequency even occurs, Nielsen teaches a plurality of wind turbines at a wind park that feed power into an electrical grid (Fig. 1, wind turbines 100; par. 36).  With regard to the wind power installation is configured to receive a start signal, Nielsen teaches an injection unit to trigger the frequency response test (pars. 37, 38).  With regard to in response to receiving the start signal, use a predetermined test frequency function as an emulated grid frequency to test the frequency mode; and to receive test frequency values of a test frequency profile to emulate a grid frequency profile based on the test frequency values, Nielsen teaches that an injection unit triggers the frequency response test to run simultaneously on the nodes and that the frequency test response may comprise a set of regional or national profiles for grid compliance (par. 38, 39).
Claim 16
Nielsen teaches the wind power installation configured for use in a wind farm (par. 36; Fig. 1, wind park 13).
Claim 17

Claim 18
Nielsen teaches that the predeterminable profile duration is set to extend or to compress the respective test frequency function or the respective frequency profile; and in the farm test mode, profile durations of the plurality of wind power installation are set to identical values using a start signal, wherein the predeterminable profile duration is subdivided into a plurality of identical sampling time steps having a step duration that identifies a duration of each sampling time step and a step number that indicates a number of the plurality of identical sampling time steps of the profile duration (pars. 38, 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of European Patent Application Publication EP 2848804 to Bech (Bech).
Claim 7
Nielsen teaches all the limitations of claim 2 upon which claim 7 depends.  Further with regard to storing a control specification in each wind power installation of the plurality of wind power installations for controlling the electrical power generated 
Nielsen does not teach in the underfrequency mode, feeding the electrical power generated from the rotational energy of the rotor into the electrical supply grid when the grid frequency is below a predetermined frequency value; controlling the electrical power generated from the rotational energy of the rotor based on a profile of the grid frequency; and triggering the underfrequency mode automatically by the wind power installation when the grid frequency falls below the predetermined frequency value or falls below a predetermined frequency gradient, and wherein for testing the underfrequency mode, the respective test frequency function specifies a frequency profile as the grid frequency in the wind power installation.
Bech teaches that for a grid whose nominal frequency is usually 50 Hz or 60 Hz, causing a wind turbine or wind park to provide all active power when the grid frequencies are 48 Hz or below (par. 21).  Bech teaches providing this active power to the grid to help stabilize the grid (par. 21).  Bech teaches testing that the wind turbines react correctly to test conditions (par. 21).  The test conditions are triggers to cause the wind turbines to react.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the test system, as taught by Nielsen, to include testing for wind turbines reacting correctly to underfrequencies of the grid, because then correct operation in response to variations in grid frequency would have been ensured (Bech, par. 2). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of US Patent Application Publication 2016/0033580 to Qiao et al. (Qiao).
Claim 10
Nielsen teaches all the limitations of claim 9 upon which claim 10 depends.  Nielsen does not teach interpolating the test frequency values in each wind power installation to obtain a coherent frequency profile for emulating the grid frequency; and transmitting frequency dependent power values for use by the plurality of wind power installation in the farm test mode, wherein each wind power installation has a respective underfrequency mode as the respective frequency mode in which electrical power from rotational energy of the rotor in addition to the wind power is fed into the electrical supply grid when an underfrequency event occurs.  Qiao teaches upsampling which represents interpolating the shaft rotating frequency (par. 100).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the test system, as taught by Nielsen, to include upsampling, as taught by Qiao, because then a larger sample of frequencies would have been tested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864